In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
FERMIN PADILLA,          *
                         *                         No. 15-642V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: August 25, 2016
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                         rash; shoulder pain.
                         *
             Respondent. *
******************** *

Richard Gage, Richard Gage, P.C., Cheyenne, WY, for Petitioner;
Glenn A. MacLeod, U.S. Dep’t of Justice, Washington, D.C., for Respondent.

                             UNPUBLISHED DECISION1

       On August 24, 2016, the parties filed a joint stipulation concerning the
petition for compensation filed by Fermin Padilla on June 22, 2015. In his petition,
petitioner alleged that the influenza (“flu”) vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he received on
or about September 8, 2012, caused him to suffer a “rash on [the left] arm and
abdomen and shoulder after injection; pain in and around the injection area [and]
numbness in the wrist and arm.” Petitioner further alleges that he suffered the
residual effects of this injury for more than six months. Petitioner represents that
there has been no prior award or settlement of a civil action for damages on his
behalf as a result of his condition.



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Respondent denies that the flu vaccine caused petitioner’s alleged rash, left
shoulder pain, numbness and weakness or any other injury and further denies that
his current disabilities are a sequela of a vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $50,000.00 in the form of a check payable to
       petitioner, Fermin Padilla. This amount represents compensation for
       all damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-695V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2